Title: From Abigail Smith Adams to Hendrick W. Gordon, 15 July 1813
From: Adams, Abigail Smith
To: Gordon, Hendrick W.



dear sir
15 July 1813

your favour of July 12th is before me I forward to your kind care a few lines more to my Son merely to Say that we are all well. the aspect of our public affairs is so unpleasent, and the conduct of our own State So mortifying to every real uncontaminated American, that I turn with disgust from them when I take my pen to write to him, knowing how grievious to him they must appear.
The Letter you inclosed from mr Calhoun, in which he mentions reports in circulation respecting mr J Q Adams—are I presume Such as you mentiond to his Father in a former Letter respecting the Justice of the War—
In my last Letter from mr Adams dated 18 Febry 1813
He has this Sentance “The cause against the pressgang is Righteous, if there ever was one Since the hand of man was armed against oppression”
In an other part of the Letter he says a Nation long at Peace Seldom fails to become degraded Symptoms of this Species of corruption were visible in our Country.— God grant that in Suffering the unavoidable calamities, we may recover in all their vigour the energies of War! in Several of his Letters he regreats the necessity of the war and adds that his most earnest wish is for Peace. yet in no one is their an expression  Censuring it as unjust or impolitic that it could have been avoided with honour—
altho personally unknown to mr Calhoun, I respect his Character and have read his Speeches in Congress with much pleasure—and Should regreet that mr Adams Should Suffer in his opinion from Sentiments which he never utterd—and opinions which he never entertaind—
You are at Liberty Sir to communicate these extracts to him if you think proper.
I am Sir your / obliged Friend
A Adams